Citation Nr: 0203389	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  96-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches as a residual of head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served on active duty for a total of one year, 
nine months, and fifteen days between June 11, 1969, and 
November 19, 1975.  

In March 1988, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of service connection for residuals of 
head and neck injuries.  The veteran requested that the claim 
be reopened and the RO denied that request in a May 1996 
rating decision.  The veteran appealed.  A RO hearing was 
held in January 1997.  In August 1998, the Board denied the 
veteran's application to reopen a claim of service connection 
for residuals of a head injury, including headaches, and a 
claim of service connection for a cervical spine disability.  
The veteran appealed, and the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision.  
The case was remanded for further action consistent with the 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
turn, the Board remanded the case to the RO.  In April 2000, 
the Board remanded the case to the RO to clarify the 
veteran's intentions relative to a putative request for more 
time to respond to a Supplemental Statement of the Case.  In 
January 2001, the claims file was returned to the Board.  
While the matter was pending at the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  As a 
result, in February 2001, the Board remanded the case again 
to the RO for action in light of the VCAA.  The case is again 
before the Board.  

The Board observes that during the pendency of this appeal, 
the veteran raised other issues in addition to those set 
forth on the first page of this decision.  That those 
additional issues would be addressed separately was explained 
to the veteran at a January 1997 hearing.  Thereafter, a 
Statement of the Case was issued in October 1997 as to four 
additional issues, but no substantive appeal was filed.  
38 C.F.R. § 20.200 (2001).  Because the two issues referenced 
above are the only ones fully developed for appellate review, 
consideration is limited to those issues.  


FINDINGS OF FACT

1.  By a March 1988 decision, the Board denied a claim of 
service connection for residuals of head and neck injuries.  

2.  Evidence received since the March 1988 denial, considered 
by itself or in conjunction with evidence previously 
considered, is not so significant that it must be considered 
to fairly decide the merits of the veteran's claim of service 
connection for headaches as a residual of a head injury, or 
his claim of service connection for a cervical spine 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for headaches 
as a residual of head injury has not been submitted.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1100 (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a cervical 
spine disability has not been submitted.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted 
because he presently has headaches and neck problems related 
to in-service injuries incurred when a vehicle he was in hit 
a land mine.  

The Board initially denied the veteran's service connection 
claims in a March 1988 decision.  Consequently, the Board can 
now consider the merits of the present claim for service 
connection only if "new and material evidence" has been 
submitted since the time of the prior final adjudication.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 
(2001).  The Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo depends upon whether new and 
material evidence has been received.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Id.  Further analysis beyond that question is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, supra.  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The basis of the Board's March 1988 decision was that the 
evidence of record did not show residual disability 
attributable to an in-service injury.  The evidence before 
the Board consisted of a portion of the veteran's service 
medical records, including a report of history prepared in 
conjunction with an August 1975 separation examination.  This 
report shows that the veteran had suffered a blow to the head 
in Vietnam in 1970 and that he had complained of occasional 
headaches and dizziness since that time.  A clinical 
evaluation revealed that the veteran's head, face, neck, and 
scalp were normal.  

Also included in the record was an October 1985 VA 
examination report.  The report shows that the veteran had a 
history of injury in service.  It was noted that the back of 
his neck began to hurt.  It hurt him at intervals since the 
injury.  The veteran indicated that he did not experience 
headaches; his problem was more of a pain in the left occiput 
and upper cervical area.  The veteran had range of motion in 
the neck within normal limits.  Clinical assessments included 
post-traumatic occipital head pains and post-traumatic 
cervical pains.

At an April 1987 hearing, the veteran described the in-
service injury and reported that he was treated at a field 
hospital.  He described severe neck pain and headaches, but 
indicated that the problem was all in his neck.  

In addition, the record available to the Board in 1988 
included two letters written in early 1970 referencing the 
in-service accident, and a copy of a service record showing 
that the veteran sustained a wound to the face and forehead 
in January 1970.  

Following the March 1988 Board decision, additional evidence 
has been associated with the claims file.  This evidence 
includes an April 1996 chiropractor's letter.  The letter 
indicates that the veteran consulted the chiropractor for 
treatment and evaluation of injuries sustained in Vietnam.  
The chiropractor recites a history of a land mine exploding 
and throwing the veteran several feet into the air.  It was 
noted that the veteran landed on his face and head.  The 
letter indicates that the veteran developed severe headaches 
and neck pain at the base of his skull after the accident.  
The veteran reported constant pain, stiffness, and a severe 
headache most of the day.  He had discomfort in his head with 
a lack of normal cervical range of motion.  

A report of a VA neurological examination conducted in April 
1997 is also included in the record.  The report shows that 
the veteran had a history of pain developing after an in-
service land mine explosion.  It was reported that the 
veteran was normal on neurological examination.

Also included in the record is an undated medical report that 
was submitted as an attachment to an August 1999 letter from 
the veteran's representative.  It was noted that radiologic 
study of the veteran's neck was interpreted as showing mild 
arthritis with bone spur formation.  There was no other 
abnormality.  

The Board finds that the evidence associated with the file 
since the March 1988 Board decision is "new" in the sense 
that it was not before the Board when that decision was made.  
38 C.F.R. § 3.156(a).  However, the Board also finds that 
this new evidence is not "material."  Id.  The Board 
observes that the newly received evidence refers to neck 
disability and headaches experienced by the veteran, but does 
not tend to prove the veteran's claim in a manner different 
from what was already demonstrated by the evidence available 
in 1988.  That the veteran had an injury in service and 
thereafter experienced post-traumatic head and cervical spine 
difficulties was previously shown.  Indeed, this was 
recognized as early as October 1985.  Consequently, the 
chiropractor's April 1996 report to the same effect and the 
showing of mild arthritis with bone spurring do not support 
the veteran's claim in a significant way beyond what was 
shown before.  In short, the Board finds that the newly 
received evidence, whether considered alone or in conjunction 
with evidence previously assembled, is not so significant 
that it must be considered to fairly decide the underlying 
merits of the claim of service connection.  38 C.F.R. 
§ 3.156(a).  

In deciding this case, the Board recognizes that on November 
9, 2000, the President signed into law the VCAA, which made 
significant changes in the law.  See 

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  In August 2001, VA promulgated 
regulations implementing the new law.  66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The new law applies to 
all claims filed on or after the date of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The 
changes brought about by the VCAA include an enhanced duty to 
notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and 
specific standards for providing assistance to a veteran in 
the development of evidence.  The RO provided notice of the 
provisions of this new law and gave the veteran an 
opportunity to submit evidence, by a letter dated in March 
2001.  Additionally, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the VCAA recognizes this.  See 
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Consequently, 
because the Board may not address the underlying claim until 
new and material evidence has been presented, a remand to the 
RO to take further action under the VCAA is not appropriate.

VA regulations implementing the VCAA also amended the 
regulations regarding new and material evidence.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  These particular 
provisions were expressly made applicable only to claims to 
reopen received on or after August 29, 2001.  Id. at 45,620.  
These provisions therefore do not apply to this case because 
the veteran's claim to reopen was received in 1996.  


ORDER

The application to reopen a claim of service connection for 
headaches as a residual of head injury is denied.  

The application to reopen a claim of service connection for a 
cervical spine disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

